DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Substance of Interview
During the telephone interview conducted on 12-29-2021, the Office discussed with Applicant's representative, Nidhi Bansal, the proposed claim amendments that appears in the Examiner’s amendment. Agreement was reached on 12-29-2021.

Allowable Subject Matter
Claims 1-5, 7-11, 13-22 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment for claim 20 was given in a telephone interview with Nidhi Bansal on December 29, 2021.

Claim 12 has been amended as follows:

8, wherein the transceiver is further configured to receive a fourth signal S.sub.4 wherein the fourth signal S.sub.4 indicates a removal of an operating system on the multi-operating system device, and wherein the processor is further configured to create a corresponding operating system delegate on the notification device based on the operating system indicated in the received fourth signal S.sub.4.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov